Por cuanto, después de presentada la fianza de supersedeas en este caso, la demandante apelada con fecha 15 de junio de 1935 pre-sentó un escrito solicitando:
1. La modificación de la fianza a fin de que responda no sólo de daños y perjuicios sino del importe de la sentencia;
2. Que se acrediten las facultades de los representantes de la fiadora, y de la principal; y
3. Que se deje sin efecto la aprobación de la fianza concediéndose un nuevo término a la demandada para formalizar una nueva debida-mente otorgada;
Poe cuanto, la parte apelante ha radicado con fecha 12 del co-rriente una nueva fianza que parece cumplir en la letra y en el es-píritu con los requisitos exigidos por la ley y el reglamento de la Corte de Circuito;
PoR cuanto, la compañía fiadora Maryland Casualty Company ha acreditado satisfactoriamente las facultades del apoderado que autoriza dicha fianza que ahora suscribe directamente la demandada y fiada;
Pos tanto, se aprueba la referida fianza radicada el día 12 del corriente y agregúese la misma a los autos a los fines procedentes.